--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



MARKETING & LEAD GENERATION AGREEMENT


This Marketing & Lead Generation Agreement (the “Agreement”) is made and entered
into as of this 16th day of September 2009, by and between Who’s Your Daddy,
Inc., a Nevada corporation (the “Company”) and Gigamind Inc., a  Canadian
corporation (the “Consultant”) (individually, a “Party”; collectively, the
“Parties”).


RECITALS


WHEREAS, Consultant has significant experience in the areas of marketing of
internet products and furthering business transactions and relationships through
its existing lead lists and M-Wallet leads and;


WHEREAS, Consultant has extensive business relationships with affiliates whose
expertise is website design, internet lead generation, and creation and
optimization of product offerings through the internet;


WHEREAS, the Company desires to retain Consultant to assist with the
implementation of the internet marketing strategy for the launch of its new
Who’s Your Daddy Fit Energy Shot with Resveratrol.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereby agree as follows:


1.         CONSULTING SERVICES


Attached hereto as Exhibit A and incorporated herein by this reference is a
description of the services to be provided by the Consultant hereunder (the
“Consulting Services”).  Consultant hereby agrees to utilize its best efforts in
performing the Consulting Services, however, Consultant makes no warranties,
representations, or guarantees regarding any corporate strategies attempted by
the Company or the eventual effectiveness of the Consulting Services.


2.         TERM OF AGREEMENT


This Agreement shall be in full force and effect commencing upon the date hereof
and shall have a term of 24 months therefrom.  Either Party hereto shall have
the right to terminate this Agreement without notice in the event of the death,
bankruptcy, insolvency, or assignment for the benefit of creditors of the other
Party.  Consultant shall have the right to terminate this Agreement if Company
fails to comply with the terms of this Agreement and such failure continues
unremedied for a period of 45 days after written notice to the Company by
Consultant. The Company shall have the right to terminate this Agreement upon
delivery to Consultant of notice setting forth with specificity facts comprising
a material breach of this Agreement by Consultant.  Consultant shall have 45
days to remedy such breach.
 
3.         TIME DEVOTED BY CONSULTANT


It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder.  The Company understands that this amount of time may vary and that
the Consultant may perform Consulting Services for other companies.

 
1

--------------------------------------------------------------------------------

 


4.        PLACE WHERE SERVICES WILL BE PERFORMED


The Consultant will perform most Consulting Services in accordance with this
Agreement at Consultant’s offices located at 30 Spruce Street, Toronto, On. M5A
2H9.  In addition, the Consultant will perform Consulting Services on the
telephone and at such other place(s) as necessary to perform these services in
accordance with this Agreement.


5.        INDEPENDENT CONTRACTOR


Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this
Agreement.  Nothing contained in this Agreement shall be construed to imply that
Consultant, or any employee, agent or other authorized representative of
Consultant, is a partner, joint venturer, agent, officer or employee of Company.


6.        COMPENSATION TO CONSULTANT


The Consultant's compensation for the Consulting Services shall be as set forth
in Exhibit B attached hereto and incorporated herein by this reference.  The
Consultant will be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state or local tax authority with
respect to the Consultant’s performance of services and receipt of fees under
this Agreement.  The Company will regularly report amounts paid, if any, to the
Consultant by filing Form 1099-MISC and/or other appropriate form with the
Internal Revenue Service as required by law.  Because the Consultant is an
independent contractor, the Company will not withhold or make payments for
social security; make contract insurance or disability insurance contributions;
or obtain worker’s compensation insurance on the Consultant’s behalf.  The
Consultant agrees to accept exclusive liability for complying with all
applicable state and federal laws governing self-employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to the Consultant under this Agreement.  The
Consultant hereby agrees to indemnify and defend the Company against any and all
such taxes or contributions, including penalties and interest.


7.        CONFIDENTIAL INFORMATION


The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing Parties prior written consent.  It is hereby agreed that from
time to time Consultant and the Company may designate certain disclosed
information as confidential for purposes of this Agreement.


8.         INDEMNIFICATION


Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, caused by the negligent act or omission of the Indemnifying Party,
its subcontractors, agents, or employees, incurred by the Indemnified Party in
the investigation and defense of any claim, demand, or action arising out of the
work performed under this Agreement; including breach of the Indemnifying Party
of this Agreement.  The Indemnifying Party shall not be liable for any claims,
damages, or liabilities caused by the sole negligence of the Indemnified Party,
its subcontractors, agents, or employees.

 
2

--------------------------------------------------------------------------------

 


The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense.  If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.


The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.


9.        COVENANTS OF CONSULTANT


Consultant covenants and agrees with the Company that, in performing Consulting
Services under this Agreement, Consultant will:


(a)                 Comply with all federal and state laws;


(b)                 Not make any representations other than those authorized by
the Company; and


(c)                 Not publish, circulate or otherwise use any materials or
documents other than materials provided by or otherwise approved by the Company.


10.      MISCELLANEOUS


(A)         This Agreement shall be constructed and interpreted in accordance
with and the governed by the laws of the State of California.


(B)         The Parties agree that the Courts of the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.

 
3

--------------------------------------------------------------------------------

 


(C) ARBITRATION OF DISPUTES.
 
ANY CONTROVERSY OR CLAIM RELATING TO OR ARISING OUT OF THIS AGREEMENT SHALL BE
SETTLED IN ORANGE COUNTY, CALIFORNIA BY ARBITRATION IN ACCORDANCE WITH JAMS
ARBITRATION RULES APPLICABLE TO EMPLOYMENT DISPUTES (THE “JAMS
RULES”).  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION.  ALL PARTIES TO THE ARBITRATION SHALL BE
ENTITLED TO THE FULL RANGE OF DISCOVERY PROVIDED UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1283.05.
 
THIS AGREEMENT IS GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, IRRESPECTIVE OF CALIFORNIA’S CHOICE-OF-LAW PRINCIPLES.
 
BY SIGNING THIS AGREEMENT THE PARTIES ARE AGREEING TO HAVE ANY DISPUTE ARISING
OUT OF THIS AGREEMENT DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA
LAW AND ARE GIVING UP ANY RIGHTS THEY MIGHT POSSESS TO HAVE THE DISPUTE
LITIGATED IN A COURT OR JURY TRIAL.  BY SIGNING THIS AGREEMENT THE PARTIES ARE
GIVING UP THEIR JUDICIAL RIGHTS TO APPEAL.  IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, THEY MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES
AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.


(D)         This Agreement shall inure to the benefit of the Parties hereto,
their administrators and successors in interest.  This Agreement shall not be
assignable by either Party hereto without the prior written consent of the
other; which will not be unreasonably withheld.


(E)         This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.


(F)         No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
Party making the waiver.


(G)         If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable.  This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.


COMPANY:
 
CONSULTANT:
     
WHO’S YOUR DADDY, INC.
 
Gigamind Inc.
a Nevada corporation
 
a Canadian corporation
                 
/s/ Michael R. Dunn
 
/s/ Gary Chaikin
By:  Michael R. Dunn
 
By:  Gary Chaikin
Its:  Chief Executive Officer
 
Its:  Chief Executive Officer


 

 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES


Consultant has the latest proprietary email sending software.  The Consultant’s
goal is to improve returns on the Company’s marketing efforts by utilizing
effective solutions. The Consultant’s list of approximately 40
million thoroughly qualified quality e-mails are currently broken down by State.
The Consulting Services shall include, but not be limited to, the following
pursuant to the terms of this Agreement;
 
 
·
Arranging for the development of an Landing Page to market certain of the
Company’s products;



 
·
Arranging for the use of an established merchant account, currently Blackstone
Merchant Services, Inc. (“Blackstone”), for the purpose of allowing the
Company’s customers to use credit cards.  The merchant account will require an
initial 3.5% processing fee (to be reduced based on performance), a $0.35 per
transaction fee and a $.10 per transaction gateway access fee.   The gateway
access fee will be a minimum of $19.99 per month.  In addition, there will be a
monthly charge of $10.00 for merchant statement.  The funds in the merchant
account shall be encumbered for the benefit of outside investors for funding the
production of the inventory and operating expenses related to the internet
marketing program.



A reserve within the merchant account will be established for the first 60 days
(“Initial Holdback Period”) to determine chargeback history with regard to the
Company’s sales.  This reserve will initially be equal to 100% of deposits from
customers for the Company’s products, excluding the charge for shipping,
handling and sales tax where applicable, as these costs are
non-refundable.  This cost will be converted to a percentage once we have
contracted with the fulfillment center.  At the 60 day mark, a rolling reserve
will be coordinated between Consultant and Blackstone depending on the
chargeback history shown on the account and the transactional activity, which
rolling reserve will not be more than 25%.  During this period Consultant will
manage the flow of emails to keep the number of transactions within a range
specified by the Company and designed to also provide enough information and a
clear pattern for the merchant account processor.  It is anticipated that
Consultant will ultimately have a 20% reserve holdback presuming that the
chargeback history is within reasonable parameters.  It is also anticipated that
Consultant’s reserve holdback period will be reduced from the initial 60 day
period to 30 days (each reduced time period being the “Adjusted Holdback
Period”).


At the end of the Initial Holdback Period, the funds in the merchant account
will be transferred to the Company’s account on a recurring daily basis in
accordance with the Adjusted Holdback Period.   Consultant will write to the
supplied Gateway API in order to link the Company’s site to the backend
gateway.  The Company’s account to which the funds are transferred shall be
encumbered for the benefit of outside investors for funding the production of
the inventory and operating expenses related to the internet marketing program.


 
·
Consultant will initially provide to the Company a minimum of 5 million
qualified double opt out email leads for the Company’s product offerings.  It is
understood by both parties that Consultant has another 35,000,000 double opt out
email leads which could be available to the Company on the same terms as stated
in this document depending on the success of the initial 5,000,000 lead rollout.


 
6

--------------------------------------------------------------------------------

 


PHASE 1-Test/Trial
PHASE 1, which is the Test/Trial e-mail campaign, will be implemented as
follows:
 
1.
Consultant will segment and send out two tranches of emails of 1,000,000 at a
time customized depending on the offer and the Company’s ability to handle the
response  through the fulfillment and call centers.

 
2.
The setup cost is waived and there will be no setup cost for the control panel
tracking the campaign; however Consultant will fine-tune and change the graphics
at negotiated designated points during the Phase 1 campaign.

 
3.
The custom configured control panel of the Consultant’s tracking and management
software for the Company’s emailing campaign will be designed for segmenting
emails.  The emails will be divided into set amounts and will be sent out at
certain times agreed to by the Company and Consultant through their automated
system.

 
4.
Graphics will be included in the email campaign at no cost due to revenue
sharing structure.

 
5.
Consultant will work with the Company to test an incentive bonus or bonus offer
in order to provide extra traction for the deal if agreed to by both parties. If
there is a cost associated with this incentive offer the Company will cover the
entire cost.

 
6.
The Consultant will analyze the 2 million email responses in increments for
validating Phase One offering results.



PHASE 2 – Scheduled for October 15, 2009
 
1.
Company will provide Consultant with the basic offer and/or graphics and
Consultant will have their designers send the e-mail with a click through link.

 
2.
Consultant will provide a landing page based on similar information that the
person goes to after clicking through.

 
3.
Consultant will setup up a  custom control panel that can be by viewed by the
Company for real-time results.

 
4.
Consultant will confirm the payment gateway and run a series of tests for
handling cancellations, billing, appropriate taxes, and interfacing with the
fulfillment center for shipping free trial offers.

 
5.
Consultant is presented with the incentive offer (if applicable) to be added
into the graphics.

 
6.
The  incentive offer (if applicable) will be given back to the Company with
testing results for determining if the inclusion in the email is financially
feasible.

 
7.
The customer call service center will be setup with Fusion BPO Services Inc. to
handle customer questions or cancellations.

 
8.
Reconciliation process of all deals and sales will be reconciled on a negotiated
timeline prior to Phase 2 launch.

 
9.
All materials must include a signoff by the Company, Leigh Steinberg Sports &
Entertainment LLC (“LSSE”) and Consultant.

 
10.
All Graphics must include a signoff by the Company, LSSE and Consultant.

 
11.
Upon written signoffs by the Company, LSSE and Consultant of all materials,
Consultant will be given written instructions to begin the email campaign.


 
7

--------------------------------------------------------------------------------

 

EXHIBIT B
TERMS OF COMPENSATION


The Consultant’s compensation hereunder shall be as follows:


1.         FEE PAID FOR LEAD LIST.  As compensation for the Consulting Services,
and subject to the terms and conditions of this Agreement, Company will pay to
Consultant a total fee of $1,000.00 per each one million leads used by the
Company.  In addition, the Company will pay a maximum fee of $4,500.00 for
designing the landing page and Graphics for E-commerce, as well as the merchant
gateway custom viewer.


2.         FEE PAID FOR LEADS ON FIRST REORDER.  As compensation for the
Consulting Services, and subject to the terms and conditions of this Agreement,
the Company will pay to the Consultant a fee of $20 for each lead which has a
successful first rebilling on the customer’s credit card without subsequent
refund request.  The fee would be taken out of the merchant account with a
signoff by an appointed person who is a party to this Agreement.


3.         BACKEND PARTIPATION FEE.  Consultant shall be paid a $12.50 fee on
the second reorder, and all other subsequent reorders without subsequent refund
request, which fee would be taken out of the merchant account with a signoff by
an appointed person who is a party to this Agreement.
 
 


8

--------------------------------------------------------------------------------